EXHIBIT 10.1

FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

This First Amendment to Amended and Restated Credit Agreement (the “Amendment”)
is made as of October 24, 2007 among the undersigned, Nobel Learning
Communities, Inc., a Delaware corporation (the “Borrower”), the Guarantors party
thereto, Harris N.A. (“Harris”), individually and as Administrative Agent
(Harris being referred to herein in such capacity as the “Administrative
Agent”), and the other Lenders currently party to the Credit Agreement (together
with Harris, collectively referred to herein as the “Lenders”).

PRELIMINARY STATEMENTS

A. The Borrower, the Guarantors, the Administrative Agent and the Lenders
entered into an Amended and Restated Credit Agreement dated as of October 30,
2006 (as heretofore amended, the “Credit Agreement”). All capitalized terms used
herein without definition shall have the same meanings herein as such terms have
in the Credit Agreement.

B. The Borrower has requested that the Lenders amend and waive certain
provisions to the Credit Agreement and the Lenders are willing to do so under
the terms and conditions set forth in this Amendment.

NOW, THEREFORE, for good and valuable consideration, receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1. CONSENT TO ACQUISITIONS.

The Borrower has informed the Administrative Agent and the Lenders that it has
completed the Acquisition (collectively the “Acquisitions”) of substantially all
of the assets of each of Second NP Center Corporation (“NP”), AP Center, Inc.
(“AP”), ED Center, Inc. (“ED”) and MM Center, Inc. (“MM,” and together with NP,
AP and ED collectively referred to herein as “Learning Ladder”) and Teddy Bear
Preschool, Inc. (“Teddy Bear”). The Borrower has requested that the Lenders
consent to the Acquisitions and confirm that such Acquisitions shall be deemed
to be Permitted Acquisitions for the purpose of the Credit Agreement.

Accordingly, subject to the satisfaction of the conditions precedent set forth
in Section 3 below, the Administrative Agent and the Lenders hereby consent to
the Acquisitions and confirm that the same constituted Permitted Acquisitions
for all purposes of the Credit Agreement.

Notwithstanding anything contained in the Credit Agreement to the contrary, for
purposes of calculating EBITDA, the historical EBITDA of Learning Ladder for the
period prior to the Consummation Date of such Acquisition shall be excluded.



--------------------------------------------------------------------------------

SECTION 2. WAIVERS.

The Borrower has informed the Lenders that it has dissolved each of Nobel
Learning Technologies, Inc., Nobel School Management Services, Inc., Paladin
Academy, L.L.C., and The Activities Club, Inc. (collectively, the “Dissolved
Subsidiaries”). The Borrower’s dissolution of the Dissolved Subsidiaries
resulted in the occurrence of an Event of Default under Section 9.1(f) of the
Credit Agreement due to the Borrower’s failure to comply with Section 8.1 of the
Credit Agreement (the “Dissolution Default”).

The Borrower has also informed the Lenders that it has failed to comply with the
requirements of Section 4.4 of the Credit Agreement with respect to Discovery
Isle Child Development Center, Inc. (“Discovery”). The Borrower’s failure to
comply with Section 4.4 of the Credit Agreement with respect to Discovery
resulted in the occurrence of an Event of Default under Section 9.1(e) of the
Credit Agreement (the “Discovery Default”).

The Borrower failed to deliver the items required by Section 8.5(f) of the
Credit Agreement with respect to its fiscal year ending June 30, 2008 on or
prior to July 31, 2007. The Borrower’s failure to comply with Section 8.5(f)
resulted in the occurrence of an Event of Default under Section 9.1(b) of the
Credit Agreement (the “Reporting Default”) (the Dissolution Default, the
Discovery Default and the Reporting Default are referred to collectively herein
as the “Existing Defaults”).

The Borrower has requested that the Lenders waive the Existing Defaults and,
upon the satisfaction of the conditions precedent set forth in Section 4 hereof,
the Lenders have agreed to so waive such Existing Defaults.

SECTION 3. AMENDMENT.

Subject to satisfaction of the conditions precedent set forth in Section 4
hereof, the Credit Agreement is hereby amended as follows:

Section 3.01. The defined term “EBITDA” appearing in Section 5.1 of the Credit
Agreement is hereby amended in its entirety and as so amended shall be restated
to read as follows:

“EBITDA” means, with reference to any period (each, a “Test Period”), Net Income
for such period plus the sum of all amounts deducted in arriving at such Net
Income amount in respect of (a) Interest Expense for such period, (b) federal,
state, and local income taxes for the Borrower and its Subsidiaries for such
period, (c) depreciation of fixed assets and amortization of intangible assets
for the Borrower and its Subsidiaries for such period, (d) non-cash compensation
granted during such period, including any such charges resulting from stock
options, restricted stock grants or other equity incentive programs and (e) for
any fiscal quarter, non-cash losses in an amount reasonably acceptable



--------------------------------------------------------------------------------

to the Administrative Agent resulting from impairment charges arising from the
application of SFAS No. 142 or SFAS No. 144, less (f) interest income and
extraordinary gains for such period, (g) any cash lease expenses incurred by the
Borrower and its Subsidiaries during such Test Period and charged against the
lease expense reserve as set forth on Schedule 5.1 hereof for such Test Period,
less (h) cash severance expenses incurred by the Borrower and its Subsidiaries
for such Test Period and charged against the severance expense reserve as set
forth on Schedule 5.1 hereto for such Test Period. EBITDA shall be calculated on
a pro forma basis to give effect to any Permitted Acquisition consummated at any
time on or after the first day of the Test Period thereof as if each such
Permitted Acquisition had been effect on the first day of such Test Period, and
EBITDA shall be calculated to include (i) the historical EBITDA of the Acquired
Business as evidenced by the financial statements or financial due diligence
analysis delivered to the Administrative Agent pursuant to clauses (c), (f) and,
to the extent required, (g) of the definition of Permitted Acquisition for the
period from the first day of such Test Period to, but not including, the date of
the consummation of such Permitted Acquisition (the “Consummation Date”),
subject to any cash or non-cash adjustments consented to by the Required Lenders
and (ii) the actual EBITDA of the Acquired Business for the period from the
Consummation Date to, and including, the last day of the Test Period. The
historical EBITDA of the Acquired Businesses acquired in connection with the
Discovery Acquisition and the Teddy Bear Acquisition to be included in the
calculation of EBITDA shall be set forth in Schedule 5.1 hereto. The Borrower
may adjust the items referred to in clause (g) above appearing on Schedule 5.1
hereto from time to time by delivering an amended Schedule 5.1 with any
Compliance Certificate required to be delivered pursuant to Section 8.5 hereof,
subject to the review and approval of such amended Schedule by the
Administrative Agent which approval shall not be unreasonably withheld.

Section 3.02. The defined term “Immaterial Subsidiary” appearing in Section 5.1
of the Credit Agreement is hereby amended in its entirety and as so amended
shall be restated to read as follows:

“Immaterial Subsidiary” means and includes, at any time, Discovery Isle Child
Development Center, Inc. and each Subsidiary formed by Borrower or a Subsidiary
thereof and any additional Subsidiary acquired by the Borrower or a Subsidiary
thereof in a Permitted Acquisition: provided, however, that the foregoing
Subsidiaries shall constitute Immaterial Subsidiaries for the purposes of this
Agreement only if and so long as (i) such



--------------------------------------------------------------------------------

Subsidiaries have total assets (determined on a consolidating basis in
accordance with GAAP) as of such date with a fair market value in an aggregate
amount not in excess of $100,000 and (ii) as of the last day of the most
recently completed calendar month, the aggregate EBITDA of such Subsidiaries for
the twelve calendar month period ended on such date shall be less than or equal
to 2% of the EBITDA of the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP. The Borrower hereby covenants that
if at any time the conditions set forth in clauses (i) and (ii) of the proviso
to the immediately preceding sentence (“Subsidiary Threshold Conditions”) shall
fail to be true, the Borrower shall cause certain of such Subsidiaries to comply
with the terms of Section 4 hereof such that after giving effect thereto, the
Subsidiary Threshold Conditions shall be true. Any Subsidiary required to comply
with Section 4 hereof shall not constitute Immaterial Subsidiaries.

Section 3.03. The defined term “Permitted Acquisition” appearing in Section 5.1
of the Credit Agreement is hereby amended in its entirety and as so amended
shall be restated to read as follows:

“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:

(a) the Acquired Business is in an Eligible Line of Business and has its primary
operations within the United States of America;

(b) the Acquisition shall not be a Hostile Acquisition;

(c) the financial statements of the Acquired Business shall have been audited by
an independent accounting firm reasonably satisfactory to the Administrative
Agent, or if such financial statements have not been audited by such an
accounting firm, (i) such financial statements shall have been approved by the
Required Lenders and (ii) the Acquired Business has undergone a review,
compilation or financial analysis by an independent accounting firm reasonably
satisfactory to the Administrative Agent as part of the applicable Borrower’s
due diligence on the Acquisition;

(d) the financial statements provided pursuant to clause (c) above shall
evidence that the EBITDA of the Acquired Business for the twelve most recently
completed calendar months is not less than $0;



--------------------------------------------------------------------------------

(e) the aggregate Total Consideration for all Acquired Businesses acquired in
any fiscal year of the Borrower shall not exceed (i) $18,000,000 during the
Borrower’s fiscal year ending on or about June 30, 2007, (ii) $30,000,000 during
the Borrower’s fiscal year ended June 30, 2008, and (iii) $15,000,000 during any
fiscal year of the Borrower ending thereafter;

(f) the Borrower shall have notified the Administrative Agent and Lenders not
less than 10 Business Days prior to the consummation of any such Acquisition and
furnished to the Administrative Agent and Lenders at such time reasonable
details as to such Acquisition (including sources and uses of funds therefor),
3-year historical financial information for the Acquired Business and covenant
compliance calculations reasonably satisfactory to the Administrative Agent
demonstrating satisfaction of the condition described in clause (i) below;

(g) if the Total Consideration for the Acquired Business exceeds $5,000,000, the
Borrower shall supply to the Administrative Agent and Lenders (i) a third party
quality of earnings report completed by a firm that is satisfactory to the
Administrative Agent in its reasonable discretion and (ii) 3-year pro forma
financial forecasts of the Acquired Business on a stand alone basis;

(h) if a new Subsidiary (to the extent not an Immaterial Subsidiary) is formed
or acquired as a result of or in connection with the Acquisition, the Borrower
shall have complied with the requirements of Section 4 hereof in connection
therewith;

(i) the Administrative Agent shall have received a Compliance Certificate
evidencing, to the satisfaction of the Administrative Agent, that (i) the Total
Funded Debt/EBITDA Ratio, calculated on a pro forma basis after giving effect to
such Acquisition is not greater than (x) the then applicable ratio set forth in
Section 8.21(a) hereof minus (y) 0.25 to 1.0, and (ii) the Fixed Charge Coverage
Ratio, calculated on a pro forma basis after giving effect to such Acquisition
shall not be less than 1.30 to 1.00;

(j) after giving effect to the Acquisition and any Credit Event in connection
therewith, no Default or Event of Default shall exist, including with respect to
the financial covenants contained in Section 8.21 hereof on a pro forma basis;
and



--------------------------------------------------------------------------------

(k) after giving effect to the Acquisition and any Credit Event in connection
therewith, the Borrower shall have not less than $5,000,000 of Unused Revolving
Credit Commitments.

Notwithstanding the foregoing, with respect to Acquisitions in any single fiscal
year the aggregate Total Consideration of which is less than $2,000,000, such
Acquisitions shall constitute Permitted Acquisitions upon compliance with only
clauses (h) and (i) of this definition.

Section 3.04. Section 5.1 of the Credit Agreement is being amended by including
the following defined term in the appropriate alphabetical location therefor:

“Teddy Bear Acquisition” means the purchase by the Borrower of substantially all
of the assets of Teddy Bear.

Section 3.05. The first sentence of Section 8.1 of the Credit Agreement is
hereby amended in its entirety and as so amended shall read as follows:

The Borrower shall, and shall cause each Subsidiary (other than Immaterial
Subsidiaries) to preserve and maintain its existence, except as otherwise
provided in Section 8.10(ii)(b) hereof.

Section 3.06. Section 8.17 of the Credit Agreement is hereby amended in its
entirety and as so amended shall read as follows:

Section 8.17. Formation of Subsidiaries. Promptly upon the formation or
acquisition of any Subsidiary, the Borrower shall provide the Administrative
Agent and the Lenders notice thereof (at which time Schedule 6.2 shall be deemed
amended to include reference to such Subsidiary) and timely comply with the
requirements of Section 4 hereof to the extent such Subsidiary is not an
Immaterial Subsidiary. Except for Foreign Subsidiaries existing on the Closing
Date and identified on Schedule 6.2 hereof, the Borrower shall not, nor shall it
permit any Subsidiary to, form or acquire any Foreign Subsidiary.

Section 3.07. Schedule 5.1 to the Credit Agreement is hereby amended in its
entirety and as so amended is restated to read as set forth on Schedule 5.1
attached hereto.

Section 3.08. Schedule 6.2 of the Credit Agreement is hereby amended in its
entirety and as so amended is restated to read as set forth in Schedule 6.2
attached hereto.



--------------------------------------------------------------------------------

SECTION 4. CONDITIONS PRECEDENT.

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

Section 4.01. The Borrower, the Guarantors, the Lenders and the Administrative
Agent shall have executed and delivered this Amendment.

Section 4.02. Legal matters incident to the execution and delivery of this
Amendment shall otherwise be satisfactory to the Administrative Agent and its
counsel.

Section 4.03. After giving effect to this Amendment, no Event of Default shall
have occurred and be continuing as of the date of this Amendment that would
otherwise take effect.

SECTION 5. REPRESENTATIONS.

In order to induce the Required Lenders to execute and deliver this Amendment,
the Borrower hereby represents to the Required Lenders that as of the date
hereof, the representations and warranties set forth in Section 6 of the Credit
Agreement are and shall be and remain true and correct in all material respects
and, unless specifically waived herein, the Borrower is in compliance with all
of the terms and conditions of the Credit Agreement after giving effect to this
Amendment and no Event of Default has occurred and is continuing under the
Credit Agreement or shall result after giving effect to this Amendment.

SECTION 6. MISCELLANEOUS.

Section 6.01. The Borrower and the Guarantors heretofore executed and delivered
the Collateral Documents. The Borrower and the Guarantors hereby acknowledge and
agree that the Liens created and provided for by the Collateral Documents
continue to secure, among other things, the Obligations arising under the Credit
Agreement as amended hereby; and the Collateral Documents and the rights and
remedies of the Administrative Agent and Lenders thereunder, the obligations of
the Borrower and the Guarantors thereunder, and the Liens created and provided
for thereunder in each case remain in full force and effect and shall not be
affected, impaired or discharged hereby. Nothing herein contained shall in any
manner affect or impair the priority of the liens and security interests created
and provided for by the Collateral Documents as to the indebtedness which would
be secured thereby prior to giving effect to this Amendment.

Section 6.02. Except as specifically amended herein or waived hereby, the Credit
Agreement shall continue in full force and effect in accordance with its
original terms. Reference to this specific Amendment need not be made in the
Credit Agreement, the Notes, or any other instrument or document executed in
connection therewith, or in any certificate, letter or communication issued or
made pursuant to or with respect to the Credit Agreement, any reference in any
of such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.



--------------------------------------------------------------------------------

Section 6.03. This Amendment may be executed in any number of counterparts, and
by the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement. Any of the parties
hereto may execute this Amendment by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original. This
Amendment shall be governed by the internal laws of the State of Illinois.

Section 6.04. The Borrower agrees to pay all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment and the documents and
transactions contemplated hereby, including the reasonable fees and expenses of
counsel for the Administrative Agent with respect to the foregoing.

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Amended and Restated Credit Agreement to be executed by their respective
officers thereunto duly authorized as of the date first above written.

 

NOBEL LEARNING COMMUNITIES, INC. By  

/s/ Thomas Frank

Name   Thomas Frank Title   Senior Vice President and CFO MERRYHILL SCHOOLS
NEVADA, INC. By  

/s/ Thomas Frank

Name   Thomas Frank Title   President, Assistant Secretary, Treasurer NEDI, Inc.
By  

/s/ Thomas Frank

Name   Thomas Frank Title   Assistant Treasurer THE HOUSTON LEARNING ACADEMY,
INC. By  

/s/ Thomas Frank

Name   Thomas Frank Title   Vice President and Assistant Secretary



--------------------------------------------------------------------------------

HARRIS N.A., as L/C Issuer,

and as Administrative Agent

By  

/s/ Kathleen J. Collins

Name   Kathleen J. Collins Title   Director

BMO CAPITAL MARKETS FINANCING, INC.,

as a Lender

By  

/s/ Kathleen J. Collins

Name   Kathleen J. Collins Title   Director

CITIZENS BANK OF PENNSYLVANIA,

as a Lender

By  

/s/ Bruce F. Morgan

Name   Bruce F. Morgan Title   Vice President

MANUFACTURERS AND TRADERS TRUST COMPANY,

as a Lender

By  

/s/ David W. Mills

Name   David W. Mills Title   Vice President



--------------------------------------------------------------------------------

SCHEDULE 5.1

SCHEDULED EBITDA ADJUSTMENTS

 

TEST PERIOD

  

(g) cash lease expenses
incurred by the

Borrower and its

Subsidiaries during the

Test Period and

charged against the

lease expense reserve

  

(h) cash severance
expenses incurred by

the Borrower and its
Subsidiaries for such

Test Period and

charged against the
severance expense

reserve

  

(i) historical

EBITDA of the
Acquired Business

acquired in
connection with the
Discovery

Acquisition

  

historical EBITDA

of the Acquired

Business acquired

in connection with

the Teddy Bear

Acquisition

9/30/06

   $ 501,094    $ 321,851    $ 0    $ 0

12/31/06

   $ 675,429    $ 321,851    $ 1,661,000    $ 0

3/31/07

   $ 851,182    $ 321,851    $ 1,208,000    $ 0

6/30/07

   $ 1,024,702    $ 321,851    $ 755,000    $ 0

9/30/07

   $ 806,406    $ 321,851    $ 302,000    $ 0

12/31/07

   $ 588,618    $ 321,851    $ 0    $ 533,250

3/31/08

   $ 366,855    $ 321,851    $ 0    $ 355,500

6/30/08

   $ 145,431    $ 321,851    $ 0    $ 177,750

9/30/08

   $ 136,256    $ 277,453    $ 0    $ 0

12/31/08

   $ 127,286    $ 196,990    $ 0    $ 0

3/31/09

   $ 122,495    $ 116,527    $ 0    $ 0

6/30/09

   $ 119,360    $ 36,065    $ 0    $ 0

9/29/09

   $ 117,425    $ 0    $ 0    $ 0

12/30/09

   $ 115,519    $ 0    $ 0    $ 0

3/31/10

   $ 112,794    $ 0    $ 0    $ 0

6/30/10

   $ 108,749    $ 0    $ 0    $ 0

9/30/10

   $ 104,770    $ 0    $ 0    $ 0

12/31/10

   $ 100,630    $ 0    $ 0    $ 0

3/31/11

   $ 97,342    $ 0    $ 0    $ 0

6/30/11

   $ 94,198    $ 0    $ 0    $ 0

9/30/11

   $ 90,219    $ 0    $ 0    $ 0



--------------------------------------------------------------------------------

SCHEDULE 6.2

SUBSIDIARIES

Subsidiaries — Jurisdictions of Organization

 

Name of Subsidiary

   Jurisdiction of
Organization    Percentage of Equity
Owned by the Borrower
and its Subsidiaries  

Merryhill Schools Nevada, Inc.

   Nevada    100 %

NEDI, Inc.

   California    100 %

The Houston Learning Academy, Inc.

   Texas    100 %

Discovery Isle Child Development Center, Inc.

   California    100 %